Case: 4:19-cr-00775-AGF-SPM Doc. #: 16 Filed: 09/19/19 Page: 1 of 2 PageID #: 35
                                                                                           fPHILED
                                                                                        SEP 192019
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                                                                    EA~~R~~rn}~)c~og~r
                                                                                          ST. LOUIS  MO
                                                                                                     r
                                  EASTERN DIVISION



 UNITED STATES OF AMERICA,                        )
                                                  )
 Plaintiff,
                                                  j         4:19CR00775 AGF/SPM
 v.                                               ) No.
                                                  )
 JEREMY D. ROGERS,                                )
                                                  )
 Defendant.                                       )



                                        INDICTMENT

                                           COUNT I


        The Grand Jury charges that:

        From on or between July 14, 2019 and July 20, 2019, in St. Louis County, Missouri within

the Eastern District of Missouri and elsewhere, in and affecting interstate commerce, the

defendant,
                                         '
                                       JEREMY D. RO~ERS,

did knowingly recruit, entice, harbor, transport, provide, obtain, maintain, patronize and solicit

"Jane Doe," having had a reasonable opportunity to observe "Jane Doe" and knowing or in reckless

disregard that "Jane Doe" was under the age of 18 years old and knowing and in reckless disregard

that "Jane Doe" would be caused to engage in a commercial sex act,

       in violation of Title 18, United States Code, Sections 1591(a)(l), 1591(b)(2), 1591(c) and

1594(a).
Case: 4:19-cr-00775-AGF-SPM Doc. #: 16 Filed: 09/19/19 Page: 2 of 2 PageID #: 36


                                            COUNT II

       The Grand Jury further charges that:

       From on or between July 14, 2009 and July 20, 2019, in St. Louis County, Missouri within

the Eastern District of Missouri and elsewhere,

                                     JEREMY D. ROGERS~

the defendant herein, being required by Federal and other law to register as a sex offender, did

commit a felony offense involving a minor under Title 18, United States Code, Section 1591, to

wit: the felony offense alleged in Count I of this Indictment;

       in violation of Title 18, United States Code, Section 2260A.



                                              A TRUE BILL.


                                              FOREPERSON



JEFFREY B. JENSEN
United States Attorney



JILLIAN S. ANDERSON, #53918MO
Assistant United States Attorney
